Exhibit 23.2 Consent of Independent Registered Public Accounting Firm Atlantic American Corporation Atlanta, Georgia We hereby consent to the incorporation by reference in the Prospectus constituting a part of this Registration Statement of our report dated March26, 2012, relating to the consolidated financial statements and schedules of Atlantic American Corporation appearing in the Company’s Annual Report on Form 10-K for the year ended December31, 2011. Signed: /s/ BDO USA, LLP BDO USA, LLP Atlanta, Georgia August 10, 2012
